DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burge et al. US 2017/0045470 A1 (hereafter “Burge”).

Addressing claim 14, Burge discloses a microbial sensor system (see the title and Abstract), comprising: 
36 (paragraph [0087]) as the claimed reference electrode.  Note that the cathode in Figure 1 is said to function as a reference electrode:

    PNG
    media_image1.png
    201
    391
    media_image1.png
    Greyscale

  ) connected to an electrical cable (54; Figure 1 and 

    PNG
    media_image2.png
    89
    408
    media_image2.png
    Greyscale

); 
(ii) an indicator electrode exposed to a biochemical environment (the Examiner is construing inert anode 12 as such an indicator electrode.  See Figure 1 and paragraph [0085]), wherein the indicator electrode is connected to a signal cable (18; Figure 1 and 

    PNG
    media_image3.png
    278
    383
    media_image3.png
    Greyscale

 ); and 
(iii) a measurement circuit (the measurement module 59 implicitly comprises a measurement circuit:

		
    PNG
    media_image4.png
    292
    365
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    72
    365
    media_image5.png
    Greyscale

 ), 



Addressing claim 15, for the additional limitation of this claim note tube 10 in Figure 1 and the following

		
    PNG
    media_image6.png
    190
    433
    media_image6.png
    Greyscale

		See Burge paragraph [0085].


	



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Trinh et al., “Increased generation of electricity in a microbial fuel cell using Geobacter sulferreducens,” Korean J. Chem. Eng., 26(3), 748-753 (2009) (hereafter “Trinh”), Logan et al., “Critical Review - Microbial Fuel Cells: Methodology and Technology†, Environmental Science & Technology vol. 40, no. 17, 2006, pp. 5181 – 5192 (hereafter “Logan”), and Tyce et al. US 2010/0081014 A1 (hereafter “Tyce”).



Addressing claim 1, Burge discloses a microbial sensor system (see the title and Abstract) comprising: 
(i) an indicator electrode exposed to a biochemical environment (the Examiner is construing inert anode 12 as such an indicator electrode.  See Figure 1 and paragraph [0085]); 
(ii) a reference electrode (the Examiner is construing cathode 36 (paragraph [0087]) as the claimed reference electrode.  Note that the cathode in Figure 1 is said to function as a reference electrode:

    PNG
    media_image1.png
    201
    391
    media_image1.png
    Greyscale

  ) comprising a semipermeable electrode (since the reference electrode is covered with a semipermeable membrane 32 (paragraph [0087] and Figure 1), similarly as in Applicant’s Figure 1, the Examiner is construing it as a semipermeable electrode); and 
(iii) a signal communication module (92) electrically connected to the indicator electrode and the reference electrode (see Figure 3 and paragraph [0098]). 
Burge, though, does not disclose having the semipermeable electrode also allow diffusion of hydrogen ions.  On the other hand, Burge does broadly describe the electrochemical reactions that take place at the anode and cathode (indicator electrode and reference electrode):

    PNG
    media_image7.png
    405
    405
    media_image7.png
    Greyscale


Trinh illustrates how the basic electrochemical reactions for a Geobacter sp. microbial fuel cell:

    PNG
    media_image8.png
    590
    396
    media_image8.png
    Greyscale


It will be especially noted that a semipermeable membrane allowing diffusion of hydrogen ions, such as Nafion, is located between the anode compartment and the cathode compartment.  See Trinh Figure 1(b) and the first paragraph of 
2. Construction of the Microbial Fuel Cell (MFC), which is on page 749.     



    PNG
    media_image9.png
    228
    401
    media_image9.png
    Greyscale


	See page 5182.  

Furthermore, in light of the sensor cross-section shown in Burge Figure 1 one of skill in the art would readily recognize the simplest way to provide a semipermeable membrane allowing diffusion of hydrogen ions between the anode and cathode into the sensor of Burge would be to provide it in a similar manner as the semipermeable membrane 32 has already been provided, but over the other face of the cathode 36, as indicated in annotated Burge Figure 1 below:

    PNG
    media_image10.png
    850
    811
    media_image10.png
    Greyscale


 
Burge as modified by Trinh and Logan does not disclose that “the signal communication module is capable of acquiring signals from the indicator electrode and the reference electrode and transmitting the signals to remote users”, although it will be 
Tyce discloses a microbial fuel cell located at a remote site.  It has a controller (signal communication module) electrically connected to electrodes including a cathode and an anode, the controller including “a transmitter such that the recorded performance information can be periodically transmitted to a receiver at a remote site, for example, as part of a wake-up cycle triggered by a remote signal described above.”  See the title, Abstract, Figure 9, and paragraph [0041].  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the signal communication module of the sensor of Burge as modified by Trinh and Logan be capable of acquiring signals from the indicator electrode and the reference electrode and transmitting the signals to remote users as taught by Tyce because as mentioned above Burge does disclose that the sensor may be used in wastewater or sludge, so allowing remote user control of the sensor or access to measurement data will eliminate health and comfort issues that would arise by otherwise having the sensor users to be close proximity to wastewater or sludge as the sensor makes measurements.   
	







    PNG
    media_image11.png
    227
    466
    media_image11.png
    Greyscale




	Addressing claims 4 and 5, for the additional limitations of these claims note the following in Burge	
		
    PNG
    media_image12.png
    224
    468
    media_image12.png
    Greyscale





		
    PNG
    media_image13.png
    208
    469
    media_image13.png
    Greyscale




Addressing claim 7, for the additional limitation of this claim note the following in Burge	

    PNG
    media_image14.png
    280
    462
    media_image14.png
    Greyscale



Claims 8-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Trinh and Logan et al., “Critical Review - Microbial Fuel Cells: Methodology and Technology†, Environmental Science & Technology vol. 40, no. 17, 2006, pp. 5181 – 5192 (hereafter “Logan”).

Addressing claim 8, Brurge discloses a microbial monitoring system (see the title and Abstract) comprising:
(i) an indicator electrode comprising a biologically active surface (the Examiner is construing inert anode 12 as such an indicator electrode.  See Figure 1 and paragraph [0085], and note the following 
		
    PNG
    media_image14.png
    280
    462
    media_image14.png
    Greyscale

); 
(ii) a reference electrode (the Examiner is construing cathode 36 (paragraph [0087]) as the claimed reference electrode.  Note that the cathode in Figure 1 is said to function as a reference electrode:

    PNG
    media_image1.png
    201
    391
    media_image1.png
    Greyscale

  ); 
 (iv) an electronic circuit (measurement module 59 implicitly comprises an electronic circuit:
		
    PNG
    media_image4.png
    292
    365
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    72
    365
    media_image5.png
    Greyscale

); and 
(v) an indicator electrode wire that conducts electrons from the indicator electrode to the electronic circuit (the Examiner is construing anode cable 18 as the 
Burge, though, does not disclose “4812-2700-8152 1(iii) a hydrogen ion-permeable membrane placed in proximity to the reference electrode; . . . ” On the other hand, Burge does broadly describe the electrochemical reactions that take place at the anode and cathode (indicator electrode and reference electrode):
 	
    PNG
    media_image7.png
    405
    405
    media_image7.png
    Greyscale


Trinh illustrates how the basic electrochemical reactions for a Geobacter sp. microbial fuel cell:

    PNG
    media_image8.png
    590
    396
    media_image8.png
    Greyscale


It will be especially noted that a hydrogen ion-permeable membrane, such as Nafion, is located between the anode compartment and the cathode compartment.  See Trinh Figure 1(b) and the first paragraph of 2. Construction of the Microbial Fuel Cell (MFC), which is on page 749.     



    PNG
    media_image9.png
    228
    401
    media_image9.png
    Greyscale


	See page 5182.  

Furthermore, in light of the sensor cross-section shown in Burge Figure 1 one of skill in the art would readily recognize the simplest way to provide a hydrogen ion-permeable membrane allowing diffusion of hydrogen ions between the anode and cathode into the sensor of Burge would be to provide it in a similar manner as the semipermeable membrane 32 has already been provided, but over the other face of the cathode 36, as indicated in annotated Burge Figure 1 below:

    PNG
    media_image10.png
    850
    811
    media_image10.png
    Greyscale





		
    PNG
    media_image4.png
    292
    365
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    72
    365
    media_image5.png
    Greyscale




Addressing claims 10 and 11, for the additional limitations of these claims the Examiner is construing the platinum coating on the cathode as the claimed “film”. Note the following in Burge

    PNG
    media_image15.png
    123
    482
    media_image15.png
    Greyscale




    PNG
    media_image8.png
    590
    396
    media_image8.png
    Greyscale






		
    PNG
    media_image13.png
    208
    469
    media_image13.png
    Greyscale




Addressing claim 13, for the additional limitation of this claim note the following in Burge	

    PNG
    media_image16.png
    284
    462
    media_image16.png
    Greyscale




(i) a reference electrode (the Examiner is construing cathode 36 (paragraph [0087]) as the claimed reference electrode.  Note that the cathode in Figure 1 is said to function as a reference electrode:

    PNG
    media_image1.png
    201
    391
    media_image1.png
    Greyscale

  ) connected to an electrical cable (54; Figure 1 and 

    PNG
    media_image2.png
    89
    408
    media_image2.png
    Greyscale

); 
(ii) an indicator electrode exposed to a biochemical environment (the Examiner is construing inert anode 12 as such an indicator electrode.  See Figure 1 and paragraph [0085]), wherein the indicator electrode is connected to a signal cable (18; Figure 1 and 

    PNG
    media_image3.png
    278
    383
    media_image3.png
    Greyscale

 ); and 
(iii) a measurement circuit (the measurement module 59 implicitly comprises a measurement circuit:

		
    PNG
    media_image4.png
    292
    365
    media_image4.png
    Greyscale

		
    PNG
    media_image5.png
    72
    365
    media_image5.png
    Greyscale

 ), 

Burge, though, does not disclose “a reference surface connected to the reference electrode.”  Moreover, Burge does not disclose “the reference surface is a semipermeable surface that allows the diffusion of hydrogen ions across the surface.”
On the other hand, Burge does broadly describe the electrochemical reactions that take place at the anode and cathode (indicator electrode and reference electrode):
 	
    PNG
    media_image7.png
    405
    405
    media_image7.png
    Greyscale


Trinh illustrates how the basic electrochemical reactions for a Geobacter sp. microbial fuel cell:

    PNG
    media_image8.png
    590
    396
    media_image8.png
    Greyscale


It will be especially noted that a semipermeable membrane allowing diffusion of hydrogen ions, such as Nafion, is located between the anode compartment and the cathode compartment.  See Trinh Figure 1(b) and the first paragraph of 
2. Construction of the Microbial Fuel Cell (MFC), which is on page 749.     



    PNG
    media_image9.png
    228
    401
    media_image9.png
    Greyscale


	See page 5182.  

Furthermore, in light of the sensor cross-section shown in Burge Figure 1 one of skill in the art would readily recognize the simplest way to provide a semipermeable membrane allowing diffusion of hydrogen ions between the anode and cathode into the sensor of Burge would be to provide it in a similar manner as the semipermeable membrane 32 has already been provided, as a reference surface, but over the other face of the cathode 36, as indicated in annotated Burge Figure 1 below:

    PNG
    media_image10.png
    850
    811
    media_image10.png
    Greyscale


 
Addressing claim 18, for the additional limitation of this claim note the following in Burge	

    PNG
    media_image17.png
    219
    384
    media_image17.png
    Greyscale


Addressing claim 19, for the additional limitation of this claim note the following in Burge	
		
    PNG
    media_image13.png
    208
    469
    media_image13.png
    Greyscale



Addressing claim 20, for the additional limitation of this claim note the following in Burge	

    PNG
    media_image14.png
    280
    462
    media_image14.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             May 26, 2021